 1
                                  UNITED STATES DISTRICT COURT
 2
                                           DISTRICT OF NEVADA
 3
                                                      ***
 4
      ADDISON ORR,                                           Case No. 2:20-cv-00371-APG-BNW
 5
                              Plaintiff,
 6                                                           ORDER
            v.
 7
      STATE OF NEVADA, et al.,
 8
                              Defendants.
 9

10

11           Inmate Plaintiff Addison Orr submitted initiating documents to the court on February 21,
12   2020, which include an application to proceed in forma pauperis (IFP) and a civil rights
13   complaint under 42 U.S.C. § 1983. (ECF Nos. 1, 1-1.) He also filed a motion requesting that the
14   court obtain and send him file-stamped copies of complaints filed in other courts and government
15   offices. (ECF No. 1-2.)
16           Under 28 U.S.C. § 1915(a)(2) and Local Rule LSR 1-2, an incarcerated plaintiff seeking
17   to proceed without paying the filing fee must complete an application to proceed IFP and attach
18   (1) an inmate account statement for the past six months and (2) a financial certificate from the
19   institution where he is incarcerated certifying the amount of funds in plaintiff’s inmate trust
20   account at the institution. If the plaintiff has been incarcerated at the institution for fewer than six
21   months, the certificate must show the account’s activity for the shortened period. LSR 1-2.
22           Here, plaintiff’s IFP application is incomplete. It is filled out on a state court form, does
23   not include the correct financial certificate, and does not include an inmate account statement for
24   the past six months. The court, therefore, will deny plaintiff’s IFP application without prejudice
25   and direct the Clerk of Court to send Plaintiff the proper forms. Plaintiff must properly complete
26   his IFP application or pay the full filing fee for this action. If Plaintiff chooses to file an IFP
27   application, then he must file a complete application including all the documents referenced in
28   this Order.
 1             The court will also deny Plaintiff’s request that the court obtain and send him three copies

 2   of complaints he filed with other courts and government offices. (ECF No. 1-2.) Put simply, it is

 3   not the court’s place to gather legal documents from other courts for litigants. Plaintiff should

 4   research how to obtain his legal documents from the courts he has sent them to and request them

 5   himself, as it appears he has done in at least some instances. (See id. at 2.)

 6             IT IS THEREFORE ORDERED that plaintiff’s Application to Proceed In Forma

 7   Pauperis (ECF No. 1) is DENIED without prejudice.

 8             IT IS FURTHER ORDERED that the Clerk of Court must send plaintiff a blank

 9   application to proceed in forma pauperis by an inmate as well as the accompanying instruction

10   packet.

11             IT IS FURTHER ORDERED that by March 26, 2020, plaintiff must either: (1) file a

12   complete application to proceed in forma pauperis, on the correct form with complete financial

13   attachments, or (2) pay the full $400 fee for filing a civil action, which includes the $350 filing

14   fee and the $50 administrative fee.

15             IT IS FURTHER ORDERED that failure to timely comply with this order may result in a

16   recommendation that this case be dismissed.

17             IT IS FURTHER ORDERED that plaintiff’s motion for copies of documents filed with

18   other courts and offices (ECF No. 1-2) is DENIED.

19

20             DATED: February 24, 2020

21

22
                                                            BRENDA WEKSLER
23                                                          UNITED STATES MAGISTRATE JUDGE
24

25

26
27

28


                                                   Page 2 of 2
